IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           : NO. 734
                                 :
ORDER AMENDING RULE              : CIVIL PROCEDURAL RULES
1930.4 OF THE PENNSYLVANIA RULES :
OF CIVIL PROCEDURE               : DOCKET
                                 :
                                 :

                                        ORDER

PER CURIAM

       AND NOW, this 9th day of June, 2022, upon the recommendation of the Domestic
Relations Procedural Rules Committee; the proposal having been published for public
comment at 51 Pa.B. 1131 (March 6, 2021):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1930.4 of the Pennsylvania Rules of Civil Procedure is amended in the attached
form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective October 1, 2022.